DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 3/3/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US 4,889,144) in view of Becker (US 2008/0017206) and Zhuang (US 2008/0163877). 
Regarding claims 1, 14, and 15, Tateno teaches smoking article comprising tobacco (aerosol generating substrate) and a filter (mouthpiece) comprising a cavity 2b at least partially filled with a particulate material 4 and containing a breakable capsule 3 of a liquid flavorant at least partially surrounded by the particulate material 4, wherein the particulate material comprises at least one sorbent material [Fig. 4; col. 2, l. 14-21; col. 3, l. 27-50; Example 1]. 
Because there is no filtration material such as cellulose acetate tow surrounding the capsule that would increase the force required to break the capsules [instant specification page 2, lines 3-7 and page 4, line 33 to page 5, line 2] and because the same particulate material as preferred by the instant invention is used, such as active carbon particles [instant specification page 5, lines 15-17], it is interpreted that the force required to break the capsule within the mouthpiece to release the liquid flavorant is less than three times the inherent burst strength of the capsule.
In the alternative, Tateno teaches the hardness of the particulate material accelerates breaking the capsule, i.e. by reducing the force required to break the capsule. It would have been obvious to one of ordinary skill in the art to reduce the force required to break the capsule of Tateno such that it is close 
Tateno is silent to the pore size of the active carbon sorbent. Becker teaches a cigarette wherein activated carbon pore sizes can be pre-selected relative to the selected constituents from mainstream tobacco smoke that are to be targeted and removed such that the pore sizes and pore distribution can be adjusted accordingly as needed for a certain application [0027]. It would have been obvious to one of ordinary skill in the art to optimize the pore sizes and distribution in Tateno as a matter of routine experimentation to achieve the desired removal of constituents from the smoke. 
Tateno teaches a plurality of capsules rather than a single capsule. Zhuang teaches a smoking article that comprises either a plurality of capsules or a single capsules [0018]. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, MPEP 2144.06. It would have been obvious to one of ordinary skill in the art to alternatively use a single capsule in the smoking article of modified Tateno to achieve predictable results. 
Modified Tateno does not specify the percent of space occupied by the particulate material. However, the entire purpose of the particulate material in Tateno is to facilitate crushing the capsule. It would be clear to one of ordinary skill in the art that the effectiveness of the particulate material in crushing the capsule necessarily depends on the amount of particulate material present, i.e. the amount of space it occupies. One of ordinary skill in the art would have found it obvious to maximize the space occupied by the particulate material such that percent space occupied falls within the claimed range to achieve the best possible crushing effect. 
Regarding claim 13, Tateno teaches the breakable capsule comprises an outer shell encapsulating the liquid flavorant, wherein the outer shell has a thickness of 0.5 mm (500 microns) [Example 1]. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno, Becker, and Zhuang as applied to claim 1 above, and further in view of Hartmann (US 2009/0050163).
Tateno is silent to the inherent burst strength. Hartmann teaches a smoking article capsule with an initial crush strength (inherent burst strength) of 0.5-2.5 kp (4.9-24.5 Newtons) [abstract]. As this is a conventional inherent burst strength known in the art, it would have been obvious to apply to the capsule of modified Tateno to achieve predictable results, i.e. release of the liquid flavorant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Thus, the force require to break the capsule within the mouthpiece is expected to be less than 50 Newtons for the reasons as applied to claim 1 above.  .  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno, Becker, and Zhuang as applied to claim 1 above, and further in view of Fagg (US 2008/0142028).
Tateno is silent to the mesh size of the sorbent particulate material. Fagg teaches a sorbent particle mesh size of 10 to 400 [0007].  As this is a conventional mesh size known in the art, it would have been obvious to one of ordinary skill in the art to apply to the particulate material of Tateno to achieve predictable results, i.e. adsorption of smoke components.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). This mesh size corresponds to 0.07 mm to 2.0 mm, as evidenced by https://www.sigmaaldrich.com/chemistry/stockroom-reagents/learning-center/technical-library/particle-size-conversion.html. As Tateno teaches a capsule diameter of 2.5 mm to 5 mm [col. 2, l. 27-29], this would suggest to one of ordinary skill in the art that the average particle size of the particulate material may be less than half of the maximum diameter of the capsule.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tateno, Becker, and Zhuang as applied to claim 1 above, and further in view of Chida (US 2010/0319717).
Tateno suggests activated carbon as the particulate material but BET surface area is not disclosed. Chida teaches a cigarette wherein activated carbon sorbent has preferred BET surface area of 1000 to 1200 square meters per gram [0027]. As this is a conventional BET surface area known in the art, it would have been obvious to one of ordinary skill in the art to apply to the sorbent material of Tateno to achieve predictable results, i.e. adsorption of smoke components. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tateno, Becker, and Zhuang as applied to claim 1 above, and further in view of Paine (US 2006/0180164).
Tateno suggests activated carbon as the particulate material but the bulk density is not disclosed. Paine teaches a cigarette filter comprising activated carbon with a bulk density of at least 0.3 grams per cubic centimeter [0074]. As this is a conventional bulk density known in the art, it would have .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tateno, Becker, and Zhuang as applied to claim 1 above, and further in view of Allen (US 2012/0037172). 
Tateno teaches a capsule diameter of 2.5 mm [0009]. The length of the cavity is not disclosed. Allen teaches a smoking article wherein a cavity containing a capsule is 6 mm in length [0040]. As this is a conventional capsule length in the art, it would have been obvious to one of ordinary skill in the art to apply to the cavity of modified Tateno to achieve predictable results.  
Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tateno in view of Becker, Fagg, and Zhuang. 
Tateno teaches smoking article comprising tobacco (aerosol generating substrate) and a filter (mouthpiece) comprising a cavity 2b at least partially filled with a particulate material 4 and containing a breakable capsule 3 of a liquid flavorant at least partially surrounded by the particulate material 4, wherein the particulate material comprises at least one sorbent material [Fig. 4; col. 2, l. 14-21; col. 3, l. 27-50; Example 1]. Tateno teaches the breakable capsule comprises an outer shell encapsulating the liquid flavorant, wherein the outer shell has a thickness of 0.5 mm (500 microns) [Example 1]. 
Because there is no filtration material such as cellulose acetate tow surrounding the capsule that would increase the force required to break the capsules [instant specification page 2, lines 3-7 and page 4, line 33 to page 5, line 2] and because the same particulate material as preferred by the instant invention is used, such as active carbon particles [instant specification page 5, lines 15-17], it is interpreted that the force required to break the capsule within the mouthpiece to release the liquid flavorant is less than three times the inherent burst strength of the capsule.
In the alternative, Tateno teaches the hardness of the particulate material accelerates breaking the capsule, i.e. by reducing the force required to break the capsule. It would have been obvious to one 
Tateno is silent to the pore size of the active carbon sorbent. Becker teaches a cigarette wherein activated carbon pore sizes can be pre-selected relative to the selected constituents from mainstream tobacco smoke that are to be targeted and removed such that the pore sizes and pore distribution can be adjusted accordingly as needed for a certain application [0027]. It would have been obvious to one of ordinary skill in the art to optimize the pore sizes and distribution in Tateno as a matter of routine experimentation to achieve the desired removal of constituents from the smoke. 
Tateno is silent to the mesh size of the sorbent particulate material. Fagg teaches a sorbent particle mesh size of 10 to 400 [0007].  As this is a conventional mesh size known in the art, it would have been obvious to one of ordinary skill in the art to apply to the particulate material of Tateno to achieve predictable results, i.e. adsorption of smoke components.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). This mesh size corresponds to 0.07 mm to 2.0 mm, as evidenced by https://www.sigmaaldrich.com/chemistry/stockroom-reagents/learning-center/technical-library/particle-size-conversion.html. As Tateno teaches a capsule diameter of 2.5 mm to 5 mm [col. 2, l. 27-29], this would suggest to one of ordinary skill in the art that the average particle size of the particulate material may be less than half of the maximum diameter of the capsule.
Modified Tateno does not specify the percent of space occupied by the particulate material. However, the entire purpose of the particulate material in Tateno is to facilitate crushing the capsule. It would be clear to one of ordinary skill in the art that the effectiveness of the particulate material in . 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (US 2008/0163877).
Zhuang teaches a smoking article 10 comprising: an aerosol generating substrate 20; and a filter 40 (mouthpiece) comprising a cavity 73 at least partially filled with a particulate material 75 and containing a breakable capsule 70 of a liquid flavourant at least partially surrounded by the particulate material 75, wherein the particulate material 75 assist with the breaking or rupturing of the capsule [0015-0021]. 
Because there is no filtration material such as cellulose acetate tow surrounding the capsules that would increase the force required to break the capsule [instant specification page 2, lines 3-7 and page 4, line 33 to page 5, line 2] and because the particulate material assists in breaking the capsules, it is interpreted that the force required to break the capsule within the mouthpiece to release the liquid flavorant is less than three times the inherent burst strength of the capsule. 
Zhuang does not specify the percent of space occupied by the particulate material. However, the entire purpose of the particulate material in Zhuang is to facilitate crushing the capsule. It would be clear to one of ordinary skill in the art that the effectiveness of the particulate material in crushing the capsule necessarily depends on the amount of particulate material present, i.e. the amount of space it occupies. One of ordinary skill in the art would have found it obvious to maximize the space occupied by the particulate material such that percent space occupied falls within the claimed range to achieve the best possible crushing effect. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747